Porter, J.
1 agree in the conclusion to which the majority of the court have arrived. The agent swears positively that the notes of ^ defendant were received from Mrs. Gardner, in full discharge of the claims held by him, against her, and her husband’s estate. The receipt on account now produced, which it appears was the only written instrument that passed between them, does not by any means contradict this statement. It on the contrary supports it.
But I cannot assent to the proposition contained in the opinion just delivered by the presiding judge of the court, “that proof which shews that credit has been given, on an account with the original debtor in consideration of a delegation made by him to his creditors, is evidence that the latter accepted the debt thus delegated in payments Our code requires that the discharge should be express. It is true, it is immaterial in what words that discharge is given, so that it is clearly expressed. But in my mind the mere act of giving credit on account, for the debt of another, remitted by the debtor, does not necessarily create an extinction of the original obligation, if the creditor retains that first given to him, *309and does not give up the one, when he receives the other. A strong presumption is, it is true, created of the fact, but that is not suffr cient. If the act of the creditor can he explained in any other way hut that of discharging the debtor, the provisions of our code prohibit guch a construction being put on his act. Merchants, 1 believe, are in the habit of entering credits on their books of all notes or bills remitted to them, and their usual course is to charge those bills and notes again to the correspondent if at maturity they should be unpaid. Jn the case of Gordon, Grant & Co. vs. McCarty, we held, that when the creditor gave a receipt in which he acknowledged he had received another note on account, that such acknowledgment did not produce novation. That was as strong a case as this; as that which he received on account, it is presumed he credited on his books.
It is, therefore, ordered, adjudged, and decreed, that the judgment of the district court be avoided, reversed and annulled; and it is further ordered, adjudged and decreed, that the plaintiff and appellant do recover from the *310defendant and appellee the sum of nineteen hundred and fifty dollars, (1950,) with interest thereon at the rate of ten per cent per an-num, from the first day of April 1821, until paid, with costs in both courts.
Boyce for plaintiff-—Thomas, Scott and Winn for the defendant.